DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statements filed 23 April 2020 and 27 August 2020 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Objections
5.	Claims 15-20 are objected to because of the following informalities:  Claims 15-19 each recite “method of claim 13” even though claim 13 is directed to an apparatus.  It appears that Applicant’s intent was to recite “method of claim 14”, which Examiner will apply for the purpose of examining the claims over the prior art.  Further, claim 20 recites “method of claim 18”, even though claim 20 recites “wherein the generating of the partial output feature maps” which is recited in claim 19 and not in claim 18.  It appears that Applicant’s intent was to recite “method of claim 19”, which Examiner will apply for the purpose of examining the claims over the prior art.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5, 8-16 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US-2018/0189643).
	Regarding claim 1:  Kim discloses a neural network apparatus (fig 6, fig 15, [0071], and [0132] of Kim) comprising: a processor (fig 15(1100) and [0132] of Kim) configured to generate output values of an operation between each of weights of a kernel and an input feature map (fig 1, fig 2, and [0048]-[0051] of Kim – output values for each position in the feature map); and generate an output feature map by accumulating the output values at positions in the output feature map that are set based on positions of the weights in the kernel (fig 1 and [0048]-[0054] of Kim).
	Regarding claim 2:  Kim discloses the neural network apparatus of claim 1 (as rejected above), wherein the processor is further configured to: generate a first output value by performing an operation between the input feature map and a first weight of the kernel (fig 1 and [0048]-[0049] of Kim – output value for a specific position in the feature map); accumulate the first output value at a first position in the output feature map that is based on a position of the first weight in the kernel (fig 2 and [0050] of Kim); generate a second output value by performing an operation between the input feature map and a second weight of the kernel (fig 1 and [0048]-[0049] of Kim – output value for each specific position in the feature map); and accumulate the second output value at a second position in the output feature map that is based on a position of the second weight in the kernel (fig 1, fig 2, and [0048]-[0051] of Kim).
	Regarding claim 3:  Kim discloses the neural network apparatus of claim 1 (as rejected above), wherein the processor is further configured to: generate first output values by performing an operation between a first region of the input feature map and each of the weights of the kernel (fig 1, fig 2, and [0048]-[0050] of Kim – output value for a specific position in the feature map); generate a first partial output feature map by accumulating the first output values at positions in the first partial output feature map that is based on the positions of the respective weights in the kernel (fig 1, [0048]-[0049], and [0054] of Kim); and accumulate the first partial output feature map on the output feature map ([0051]-[0054] of Kim).
	Regarding claim 4:  Kim discloses the neural network apparatus of claim 3 (as rejected above), wherein the processor is further configured to: generate second output values by performing an operation between a second region of the input feature map and each of the weights of the kernel, the second region being different from the first region (fig 1, fig 2, and [0048]-[0050] of Kim – output value for each of a plurality of specific positions in the feature map); generate a second partial output feature map by accumulating the second output values at positions in the second partial output feature map that is based on the positions of the respective weights in the kernel (fig 1, [0048]-[0049], and [0054] of Kim – multiple partial output feature maps forming the resultant output feature map); and accumulate the second partial output feature map on the output feature map ([0051]-[0054] of Kim).
	Regarding claim 5:  Kim discloses the neural network apparatus of claim 3 (as rejected above), wherein the first region comprises at least one of n pixels, n×m pixels, or n×m×l pixels in the input feature map, wherein n, m, and l are natural numbers greater than or equal to 1 (fig 1 and [0049] of Kim).
	Regarding claim 8:  Kim discloses the neural network apparatus of claim 1 (as rejected above), wherein the processor further comprises: operation units configured to generate partial output feature maps by performing an operation between a different region from among regions of the input feature map and the kernel (fig 1, fig 2, and [0048]-[0050] of Kim – output value for each of a plurality of specific positions in the feature map); and output units configured to generate each of the regions of the output feature map by accumulating one or more partial output feature map from among the partial output feature maps (fig 1 and [0051]-[0054] of Kim – multiple partial output feature maps forming the resultant output feature map).
	Regarding claim 9:  Kim discloses the neural network apparatus of claim 8 (as rejected above), wherein one or more of the operation units are further configured to perform the operation between the kernel and the different region independently of and in parallel with each other (fig 3, [0052], and [0058]-[0059] of Kim).
	Regarding claim 10:  Kim discloses the neural network apparatus of claim 8 (as rejected above), further comprising a bus, wherein the output units are further configured to receive the one or more partial output feature map from the operation units through the bus ([0072] of Kim).
	Regarding claim 11:  Kim discloses the neural network apparatus of claim 8 (as rejected above), wherein each of the operation units comprises a plurality of processing units configured to generate the partial output feature maps by performing an operation between a region from among the regions of the input feature map and each of a plurality of kernels (figs 1-3, [0051]-[0052], and [0058]-[0059] of Kim).
	Regarding claim 12:  Kim discloses the neural network apparatus of claim 11 (as rejected above), wherein the processing units comprise a first processing unit configured to perform an operation between the region and a first kernel (fig 3(“First Parallel Processing”) and [0055]-[0058] of Kim) and a second processing unit configured to perform an operation between the region and a second kernel (fig 3(“Second Parallel Processing”) and [0055]-[0058] of Kim), and the first processing unit is further configured to perform a part of the operation between the region and the second kernel, after completing the operation between the region and the first kernel ([0055]-[0057] of Kim – processes through each kernel separately, using only the memory needed for the current kernel).
	Regarding claim 13:  Kim discloses the apparatus of claim 1 (as rejected above), further comprising a memory storing instructions that, when executed, configures the processor to generate the output values and to generate the output feature map (fig 15(1200,1400) and [0132]-[0138] of Kim).
	Regarding claim 14:  Kim discloses a method of processing a convolution operation in a neural network ([0047]-[0048] of Kim), the method comprising: generating output values of an operation between each of weights of a kernel and an input feature map (fig 1, fig 2, and [0048]-[0051] of Kim – output values for each position in the feature map); and generating an output feature map by accumulating the output values at positions in the output feature map that are set based on positions of the weights in the kernel (fig 1 and [0048]-[0054] of Kim).
	Regarding claim 15:  Kim discloses the method of claim 14 (as rejected above), wherein the generating of the output values comprises: generating a first output value by performing an operation between the input feature map and a first weight of the kernel (fig 1 and [0048]-[0049] of Kim – output value for a specific position in the feature map); and generating a second output value by performing an operation between the input feature map and a second weight of the kernel (fig 1 and [0048]-[0049] of Kim – output value for each specific position in the feature map), and the generating of the output feature map comprises: accumulating the first output value at a first position in the output feature map that is based on a position of the first weight in the kernel (fig 2 and [0050] of Kim); and accumulating the second output value at a second position in the output feature map that is based on a position of the second weight in the kernel (fig 1, fig 2, and [0048]-[0051] of Kim).
	Regarding claim 16:  Kim discloses the method of claim 14 (as rejected above), wherein the generating of the output values further comprises: generating first output values by performing an operation between a first region of the input feature map and each of the weights of the kernel (fig 1, fig 2, and [0048]-[0050] of Kim – output value for a specific position in the feature map); and generating second output values by performing an operation between a second region of the input feature map and each of the weights of the kernel, the second region being different from the first region (fig 1, fig 2, and [0048]-[0050] of Kim – output value for each of a plurality of specific positions in the feature map), and the generating of the output feature map further comprises: generating a first partial output feature map by accumulating the first output values at the positions in the first partial output feature map that is based on the positions of the respective weights in the kernel (fig 1, [0048]-[0049], and [0054] of Kim) and accumulating the first partial output feature map on the output feature map ([0051]-[0054] of Kim); and generating a second partial output feature map by accumulating the second output values at the positions in the second partial output feature map that is based on the positions of the respective weights in the kernel (fig 1, [0048]-[0049], and [0054] of Kim – multiple partial output feature maps forming the resultant output feature map) and accumulating the second partial output feature map on the output feature map ([0051]-[0054] of Kim).
	Regarding claim 19:  Kim discloses the method of claim 14 (as rejected above), further comprising: generating partial output feature maps by performing an operation between a different region from among regions of the input feature map and the kernel (fig 1, fig 2, and [0048]-[0050] of Kim – output value for each of a plurality of specific positions in the feature map); and generating each of the regions of the output feature map by accumulating one or more partial output feature map from among the partial output feature maps (fig 1 and [0051]-[0054] of Kim – multiple partial output feature maps forming the resultant output feature map).
	Regarding claim 20:  Kim discloses the method of claim 19 (as rejected above), wherein the generating of the partial output feature maps comprises generating the partial output feature maps by performing an operation between a region from among the regions of the input feature map and each of a plurality of kernels (fig 1, fig 2, and [0048]-[0051] of Kim).
	Regarding claim 21:  Kim discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform (fig 15 (1200,1400) and [0132]-[0138] of Kim) the method of claim 14 (as rejected above).
	Regarding claim 22:  Kim discloses a neural network apparatus (fig 6, fig 15, [0071], and [0132] of Kim) comprising: a memory configured to store weights of a kernel and instructions (fig 15(1200,1400) and [0132]-[0138] of Kim); and a processor configured to execute the instructions (fig 15(1100) and [0132] of Kim) to: generate first output values by performing an operation between a first region of an input feature map and the weights (fig 1 and [0048]-[0049] of Kim – output value for a specific position in the feature map), locate the first output values at positions in a first partial output feature map that are based on respective positions of the weights in the kernel (fig 2 and [0050] of Kim), generate second output values by performing an operation between a second region of the input feature map and the weights (fig 1 and [0048]-[0049] of Kim – output value for each specific position in the feature map), and locate the second output values at positions in a second partial output feature map that are based on respective positions of the weights in the kernel (fig 1, fig 2, and [0048]-[0051] of Kim).
	Regarding claim 23:  Kim discloses the neural network apparatus of claim 22 (as rejected above), wherein the processor is further configured to generate the second output values by performing an operation between the weights and a portion of the second region different than the first region (fig 1, fig 2, and [0048]-[0050] of Kim – output value for each of a plurality of specific positions in the feature map).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 6, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2018/0189643) in view of Brothers (US-2016/0358068).
	Regarding claim 6:  Kim discloses the neural network apparatus of claim 1 (as rejected above).  Kim does not disclose wherein the processor is further configured to skip an operation between the input feature map and a first weight of the weights, in response to the first weight of the kernel being zero.
	Brothers discloses wherein the processor is further configured to skip an operation between the input feature map and a first weight of the weights, in response to the first weight of the kernel being zero ([0067]-[0069] of Brothers).
	Kim and Brothers are analogous art because they are from the same field of endeavor, namely neural network processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to skip an operation between the input feature map and a first weight of the weights, in response to the first weight of the kernel being zero, as taught by Brothers.  The motivation for doing so would have been to improve computational efficiency by not using processing time to perform computations that have no effect on the result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Brothers to obtain the invention as specified in claim 6.
	Regarding claim 17:  Kim discloses the method of claim 14 (as rejected above).  Kim does not disclose wherein the generating of the output values further comprises skipping an operation between the input feature map and the first weight, in response to the first weight of the kernel being zero.
	Brothers discloses wherein the generating of the output values further comprises skipping an operation between the input feature map and the first weight, in response to the first weight of the kernel being zero ([0067]-[0069] of Brothers).
	Kim and Brothers are analogous art because they are from the same field of endeavor, namely neural network processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to skip an operation between the input feature map and a first weight of the weights, in response to the first weight of the kernel being zero, as taught by Brothers.  The motivation for doing so would have been to improve computational efficiency by not using processing time to perform computations that have no effect on the result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Brothers to obtain the invention as specified in claim 17.
	Regarding claim 24:  Kim discloses the neural network apparatus of claim 22 (as rejected above).  Kim does not disclose wherein the processor is further configured to skip an operation between the first region or the second region of the input feature map and the weights, in response to a weight of the weights being zero.
	Brother discloses wherein the processor is further configured to skip an operation between the first region or the second region of the input feature map and the weights, in response to a weight of the weights being zero ([0067]-[0069] of Brothers).
	Kim and Brothers are analogous art because they are from the same field of endeavor, namely neural network processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to skip an operation between the input feature map and a first weight of the weights, in response to the first weight of the kernel being zero, as taught by Brothers.  The motivation for doing so would have been to improve computational efficiency by not using processing time to perform computations that have no effect on the result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Brothers to obtain the invention as specified in claim 24.

10.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2018/0189643) in view of Struharik (EP-3401840-A1).
	Regarding claim 7:  Kim discloses the neural network apparatus of claim 1 (as rejected above).  Kim does not disclose wherein the processor is further configured to perform an operation between the each of the weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map from a memory.
	Struharik discloses wherein the processor is further configured to perform an operation between the each of the weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map from a memory ([0130]-[0132] of Struharik).
	Kim and Struharik are analogous art because they are from the same field of endeavor, namely neural network processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to perform an operation between the each of the weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map from a memory, as taught by Struharik.  The motivation for doing so would have been to greatly reduce memory and processing requirements, resulting in more efficient processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Struharik to obtain the invention as specified in claim 7.
	Regarding claim 18:  Kim discloses the method of claim 14 (as rejected above).  Kim does not disclose wherein the generating of the output values further comprises performing an operation between the each of the weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map.
	Struharik discloses performing an operation between the each of the weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map ([0130]-[0132] of Struharik).
	Kim and Struharik are analogous art because they are from the same field of endeavor, namely neural network processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to perform an operation between the each of the weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map, as taught by Struharik.  The motivation for doing so would have been to greatly reduce memory and processing requirements, resulting in more efficient processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Struharik to obtain the invention as specified in claim 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616